Case 1:15-cv-00117-AJN-KNF Document 254 Filed 09/13/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

Sep 1.32019

Jane Doe, - . JE

Plaintiff,

15-CV-117 (AJN)
—-V—-
MEMORANDUM OPINION

The City of New York et al., AND ORDER

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On October 12, 2018, the parties submitted letters to the Court regarding redactions to the
Court’s September 28, 2018, Memorandum and Order (the “Order’’). Plaintiff requested that the
Order be “publicly filed, in its entirety, as soon as practicable.” Pl. Red. Let. at 3. Defendants, on
the other hand, requested redactions to pages 15-16 of the Order, describing past allegations of
misconduct against Defendant Porter and the response to those allegations.

The Court’s analysis is guided by the three-part test articulated by the Second Circuit in
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). Under this test, the Court
must: (i) determine whether the documents in question are “judicial documents”; (ii) assess the
weight of the common law presumption of access to the materials; and (iii) balance competing
considerations against the presumption of access. /d. at 119-20. “Such countervailing factors
include but are not limited to ‘the danger of impairing law enforcement or judicial efficiency’
and ‘the privacy interests of those resisting disclosure.’” /d. at 120 (quoting United States y.

Amodeo, 71 F.3d 1044, 1048 (2d Cir.1995) (“Amodeo IT”)). Both parties agree that the Court’s
Case 1:15-cv-00117-AJN-KNF Document 254 Filed 09/13/19 Page 2 of 5

Order qualifies as a judicial document, so this Court will proceed to examine the latter two
factors in turn,

The Court finds that there is a strong presumption of access to the portions of the Order
that Defendants seek to redact. As a general matter, “the weight to be given the presumption of
access must be governed by the role of the material at issue in the exercise of Article III judicial
power and the resultant value of such information to those monitoring the federal courts.
Generally, the information will fall somewhere on a continuum from matters that directly affect
an adjudication to matters that come within a court’s purview solely to insure their irrelevance.”
Amodeo II, 71 F.3d at 1049. More specifically, the Second Circuit in Lugosch noted that
“documents used by parties moving for, or opposing, summary judgment should not remain
under seal absent the most compelling reasons.” Lugosch, 435 F.3d at 123.

While Defendants cite Amodeo II for the proposition that materials used in a denial of
summary judgment are entitled to a lower presumption of access, Def. Red. Mot. at 2, Lugosch is
directly to the contrary. Describing the section of Amodeo I on which Defendants rely as “dicta”
the court in Lugosch then rejected this argument on the merits, concluding that the presumption
is at its “highest” when relating to judicial documents used by the parties to move for or oppose
summary judgment, independent of the outcome of those motions. Lugosch, 435 F.3d at 121-23,
This reasoning, naturally, extends to the Court’s decision itself (which here is describing
documents submitted by the parties). See Bernsten v. O'Reilly, 307 F. Supp. 3d 161, 166
(S.D.N.Y. 2018) (“An adjudication is a formal act of government, the basis of which should,
absent exceptional circumstances, be subject to public scrutiny.”) (quoting Joy v. North, 692 F.2d

880, 893 (2d Cir. 1982)).
Case 1:15-cv-00117-AJN-KNF Document 254 Filed 09/13/19 Page 3 of 5

Defendants’ argument that the public access interest was lessened because the materials
cited were not “central” to the Court’s decision is incorrect both as a matter of a law and a
description of the Order. Once again, Lugosch forecloses Defendants’ argument. 435 F.3d at 123
(“Nor was the district court correct to suggest that different types of documents might receive
different weights of presumption based on the extent to which they were relied upon in resolving
the motion.”); United States v, Sattar, 471 F. Supp. 2d 380, 386 (S.D.N.Y. 2006) (“Most recently
in the Lugosch case, the Court of Appeals made clear that the weight of the presumption is not
affected by the fact that the Court may not have relied upon the document submitted or found the
document useful.”). After Lugosch, “[i]f a party submitted the document as part of the process of
adjudication, the presumption of public access accorded the document is entitled to great
weight.” Sattar, 471 F. Supp. 2d at 386. Indeed, “documents submitted to a court for its
consideration in a summary judgment motion are—as a matter of law—judicial documents to
which a strong presumption of access attaches, under both the common law and the First
Amendment.” Bernsten, F. Supp. 3d at 166 (quoting Lugosch, 435 F.3d at 121)). While Lugosch
does note that “matters that come within a court’s purview solely to insure their irrelevance”
enjoy less protection, Lugosch, 435 F.3d at 119, Plaintiff is correct that the Court relied on the
content and nature of these reports in reaching its conclusion that “a reasonable juror could
conclude that the City had actual or constructive notice that Defendant Porter had a propensity to
seriously abuse or sexually assault female inmates.” Order at 16. As “the rationale behind access
is to allow the public an opportunity to assess the correctness of the judge’s decision,” Lugosch,
435 F.3 at 123, the Court’s reliance on these reports would further support a finding of a strong

presumption of access.
Case 1:15-cv-00117-AJN-KNF Document 254 Filed 09/13/19 Page 4of5

Turning to the third prong, the balancing of competing interests, the burden to show that
redactions are warranted rests with Defendants. Collado v. City of New York, 193 F, Supp. 3d
286, 289 (S.D.N.Y. 2016) (citing DiRussa v. Dean Witter Reynolds, Inc., 121 F.3d 818, 826 (2d
Cir.1997)). Defendants identify a number of possible countervailing interests: Defendant Porter’s
interest in privacy, Defendant Porter’s economic livelihood, judicial integrity, and the privacy
rights of third parties quoted in the Order. As to the first two, Defendants note that Defendant
Porter retired with a “good guy” letter to show future employers. Def. Red. Mot. at 3. Defendants
then argue that exposing Defendant to reputational damage “unfairly endangers his current good
status, which impacts his employment prospects.” Jd. However, Defendants fail to explain why
leaving descriptions of past allegations against Defendant Porter in the Order would imperil his
letter or status—particularly since Defendants themselves note that the Court did not determine
the validity of these allegations. Furthermore, “possibility of future adverse impact on
employment... is not a ‘higher value’ sufficient to overcome the presumption of access to
judicial documents.” See, e.g., Under Seal v. Under Seal, 273 F. Supp. 3d 460, 470 (S.D.N.Y.
2017). Nor is reputational harm alone sufficient. See, e.g., Sony Ericsson Mobile Commc'ns AB
v. Delta Elecs. Pub. Co. (Thailand), No. 09 CIV. 995 (BSJ), 2009 WL 959639, at *2 (S.D.N.Y.
Apr. 8, 2009). Neither the possibility of some harm to Defendant Porter’s reputation nor to his
employment prospects is a “higher value” sufficient to overcome the strong presumption in favor
of access. Lugosch, 435 F.3d at 125.

Defendants’ judicial integrity argument is similarly tenuous. Defendants argue that it
would defeat basic principles of fairness to make publicly available documents that had been
produced under a protective order. Def. Red. Mot. at 3. Yet simply because a protective order

has been applied in this litigation does not mean that all materials must be kept under that order
Case 1:15-cv-00117-AJN-KNF Document 254 Filed 09/13/19 Page 5of5

until the disposition of this case. Collado, 193 F. Supp. 3d at 290-91 (“[T]hat a document was
produced in discovery pursuant to a protective order has no bearing on the presumption of access
that attaches when it becomes a judicial document.”). The Court finds that this argument is
insufficient to warrant redacting its Order.

Finally, Defendants argue that the Court’s citation to statements made by third parties
“could expose the identities of those who cooperated with the internal investigations described.”
Def. Red. Mot. at 3. Defendants also argue, in a footnote, that such disclosure might deter future
cooperation in the future. /d. at 3 n.1. In the redaction analysis, courts take the privacy interests
of third-parties seriously. See, e.g., Under Seal, 273 F. Supp. 3d at 467. And concerns that
disclosing the identities of cooperators could hinder law enforcement are also relevant. See
Amodeo IT, 71 F.3d at 1052; Lytle v. JPMorgan Chase, 810 F. Supp. 2d 616, 622 (S.D.N.Y.
2011). These concerns are legitimate and the Court will err on the side of caution to protect the
interests of innocent third parties. See Royal Park Investments SA/NV v. Deutsche Bank Nat’l Tr.
Co., No. 14-CV-4394 (AJN), 2017 WL 1331288, at *11 (S.D.N.Y. Apr. 4, 2017). The Court will
therefore redact the sentence that includes these statements.

For the reasons above, Defendants’ motion to redact the Order is DENIED except as to
the sentences describing the third-party statements. The Court filed the Order on the public
docket with these redactions on November 21, 2018. Dkt. No. 197.

SO ORDERED.
Dated: September \3 2019
New York, New York

  

 

ALISON J, NATHAN

United States District Judge

 
